IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-16-00269-CR

RAYMOND WEBER,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee


                            From the County Court at Law
                               Walker County, Texas
                               Trial Court No. 15-0773


                            MEMORANDUM OPINION


       Raymond Weber was convicted of theft and sentenced to 180 days in jail. See TEX.

PENAL CODE ANN. § 31.03 (West 2011). That sentence was suspended, and Weber was

placed on community supervision for two years.

       Weber’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw, asserting that this appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel advised Weber that counsel had filed the motion and brief pursuant to Anders

and provided Weber a copy of the record, advised Weber of his right to review the record,
and advised Weber of his right to submit a response on his own behalf. Weber submitted

multiple responses, and the State submitted a reply to Weber’s responses.

         Counsel asserts in the Anders brief that counsel reviewed the entire reporter’s

record and clerk’s record, the sufficiency of the evidence, whether the trial court erred in

not ordering a presentence investigation, and whether trial counsel was ineffective for

not requesting a presentence investigation. After the review, counsel has concluded there

is no non-frivolous issue to raise in this appeal. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In his responses to counsel’s Anders brief, Weber contends his counsel was

ineffective, the trial court erred in denying his motion for new trial, and his sentence was

excessive. The record does not support Weber’s contentions. 1

         Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,




1
 A specific complaint by Weber was that he was on disability and was required to pay attorney’s fees. On
the record, Weber begged the trial court to place him on community supervision. The trial court specifically
discussed the fees involved when being placed on community supervision, including the amount of
attorney’s fees Weber would be required to pay. In response, Weber assured that he understood and that
he had funds available which he could “tap into” if he was given time to pay.
Weber v. State                                                                                      Page 2
511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

       Having carefully reviewed the entire record, the Anders brief, Weber’s responses,

and the State’s reply, we have determined that the appeal is frivolous. See Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We affirm the trial court’s judgment.

       Should Weber wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

       Counsel's motion to withdraw from representation of Weber is granted, and

counsel is discharged from representing Weber. Notwithstanding counsel’s discharge,

counsel must send Weber a copy of our decision, notify him of his right to file a pro se


Weber v. State                                                                         Page 3
petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.

        Further, Weber’s “Motion respectfully requesting court to instruct appellant

attorney Mr. Austin Black to counsel and assist appellant Mr. Raymond M. Weber

throughout the duration of this trial court cause,” filed on June 16, 2016, is dismissed as

moot.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Motion dismissed as moot
Opinion delivered and filed July 19, 2017
Do not publish
[CR25]




Weber v. State                                                                       Page 4